                                 Case 7:20-cv-03757-CS Document 1-1 Filed 05/12/20 Page 1 of 8


.pdf - Adobe Acrobat Reader DC
 Help

  Online+lnquiry+De ... x

                                              '   I   el    ft.   e      0      @       lOO%   •     ts • l1fl        I       /L.

                                  EEOC (INQUIRY) NUMBER: 520-2019-02954

                                                      Inquiry Information
        REASON(S) FOR CLAIM

        Date of Inddent: (Approximate}:   02/07/2019

        a-on &:,r Complaint Age - I am 40 years of age or older, Ret31iation - I filed a charge of job discrimination about
        any of the above, Retaliation - I complained to my em·ployer about job discrimination, Genetic information, my
        family medical history, or my participation in genetic services like counseling, education or testing

        Pay Disparity:

        Location of Incident New York

        submiuton (bdtlal inquiry) Date: 04/04/20.19

        clllm previoully 8Jed as charge with Eloc? No

        Approximate Date of Filing: N/ A

        charge Number: N/ A

        Claim previously filed as complaint with another Agency?    No


        Agency Name: N/ A

        Approximate Date of fiUng: N/ A
y-+ ;,.,c,om, l,)J.por - Aaooe Acrooat KeacJer UL
                        Case 7:20-cv-03757-CS Document 1-1 Filed 05/12/20 Page 2 of 8
   Window      Help

x,ls            Online+lnquiry+De...        x

                                                                                        100%   •

                      Ag8DCJ"N81Dlt; N/ A

                      ApprolPID&te Date of Filing: N/A

                      Nature ofConlplamt: N/A

                    INQUIRY OFFICE

                   Recefvmg: New York District Office

                   Accountable: New York District office

                  APPOINTMENT

                  Appointment Date and time: 06/25/2019 03:00 PM US/Eastern

                  Interview Type: Phone

                 APPROXMATE DEADLINE FOR FILING A CHARGE; 12/03/2019

                 POTENTIAL CHARGING PARTY

                ffnt Name, Middle Initial: Ahmed

                Last Name: Alloush

                street or MaiJfng Address: Jt,oo c.1rm:111 rd




                                              II
                               Case 7:20-cv-03757-CS Document 1-1 Filed 05/12/20 Page 3 of 8



,tline+lnquuy+Details (3).pdf - Adobe Acrobat Reader DC
        Vit!W    Window


                                                                                         :
 Edit                          Help

1me        Tools                Online+ Inquiry+ De...
                                                         ·I
l Cf)           ifii     r8I                                  © ©           - ~
                                                                             --
                                                                                   /~
                                                                                         I   ft.   \1' 0       @        100%



                                      AddreuL1ae2:

                                      City, State, Zip: SCHENECTADY, NY, 12303

                                      Country: UNITED STATES Of AMERICA

                                 -· Year of Birth: 1952

                                      Email Addnu: ahmed.alloush l l@gmail.com

                                      Home Phone Number: (732) 763-1090

                                      Cell Phone Number. (732) 763-1090

                                      RESPONDENT

                                      Organization Name: NEW YORK POWER AUTHORllY

                       j _            Type of Employer: State or Local Government that I applied to, work for, or worked for

                                      Number of Employees: 20 or more employees

                                      Street or Mailing Address: 123 main street

                                      Address Line 2:

                                      City, State, Zip Code: WHITE PLAI N S. NY, 10601

                                      County: Westchester

                                      Phone Nu.mber: (Q14 ) ·N 0-5207


           Tvoe he re to searclJ
                       Case 7:20-cv-03757-CS Document 1-1 Filed 05/12/20 Page 4 of 8

aoll~ \.>},pat - AOODe ACfODM   Keadef oc

~ndow    Help




                Number of !mploy••= 20 or more employees

                Stnet or Mailing Address: 123 main street

                Addnu Line 2:
                City, State, Zip Code: WHITE PLAJNS,NY, 10601

                County: Westchester

                Phone Number: (914) 390-8267

                RESPONDENT CONTACT

                rtnt and Last Name: Rani PoUack
             Email Address: ranl.pollack@nypa.gov

             Phone Number:

             Title: Human Resources Director or Owner

             LOCATION Of POTENTIAL CHARGING PARTY'S EMPLOYMENT .

             Street or Mailing Address:

             Address Line 2:

            City, State, Zip code:

            County:
Case 7:20-cv-03757-CS Document 1-1 Filed 05/12/20 Page 5 of 8




  Title: Human Resources Director or OWner

  LOCATION Of POTENTIAL CHARGING PARTY'S EMPLOYMENT

  Stnet or Mailing Addrua:

  Addreu Line 2:

 City, Stm, Zip Code:

 County:

 POTENTIAL CHARGING PARTY'S DEMOGRAPHICS




                                          - - - -- - - - - - - - - --   -   - - -- -


Gender: M

Disabled: I h.w e    :i   d is,1bil ity

Are you Hispanic or La tino'? nor h i:; J.',111 i..:   N   l.1t111 ~~
                              CaseDC7:20-cv-03757-CS
~iii (3).pdf - Adobe Acrobat Reader                         Document 1-1 Filed 05/12/20 Page 6 of 8
11•• ow   Help

           Online+lnqu iry+De... x    I
                                                                                        100%   •
    181
                 Diaabled: I have a disability

                 Are you Hiapanic or Latfno? not hispanic or latino

                 !tbnJdty. White,

                 National Origin: Lebanese

                 Adverse Action(s)
                 I informed my employer that I had a car accident and provided all related documents from
                 Doctors not able to work. My employer denied me to take a leave of absence, time off work,
                 vacation and sick days and treated me in a discriminated way,even though i have submitted aJI
                 medical reports. A few months back before the car accident, I complained about work
                 discrimination at the job work and no action was taken. At that time I asked my employer, I
                 feel I am treated differently because of my age as I am 66 ye.,rs old and I require an
                 investigation in this matter. No action was taken.



                 As a result, my employer terminated my employment on Febru.1ry 8, 2019, due to my age and
                 retaliation.




                                                  Supplemental Information
.. Details (3) .pdf - Adobe Acrobat
                              Case  Reader DC
                                      7:20-cv-03757-CS   Document 1-1 Filed 05/12/20 Page 7 of 8
   Window Help

-0ls         Online+lnquiry+De...   x

       f8I                                                            ~00                  100%   •




                                                  Supplemental Information
                What Reason(s) were you given for the action taken against you?

             - They claim that I did not provide sufficient information regarding my absence from work.I did submit
               doctors reports regarding my health conditions. I still have these reports as evidence that sent to
               NYPA. They wrongfully terminated my work employment on Feb. 8, 2019.

               Was anyone in a similar situation treated the same, better, or worse than you?

               I do not know at the present time a similar situation like mine, but maybe there are.

              Please provide name(s) and ematl and/or phone number of anyone who will sypport yoyr claim, and
              briefly describe ·the information this person wiU provide.

             J have my evidences, medical reports and requests. But all were denied. The main reason is my age I
             believe and I feel so. Even though my performance was very good. all of sudden, the eneineering
             management made my performance look bad. I complained to HR about that but no one cared.
                                    CaseDC7:20-cv-03757-CS
 .()d.-,ls (3).pdf - Adobe Acrobat Reader
  Window     Help
                                                             Document 1-1 Filed 05/12/20 Page 8 of 8
                                                                                                                               ,
       '
o ls          Onhne+lnqu,ry+De... x ,


                                                                              0    0       100%   ,..




                    Please tell us any other infonnatton about your experience?
                    I am  very shocked and surprised that at the age of 67, my employer treating me this way Just because of
                    my age after serving almost thirty years In engineering and did very good projects. Especially for NYPA
                    at different power generation plants, evidences will demonstrate my very good performance.




he:e :n Sl! ,1 rcll
